Opinion of the Court by
Judge Cdarke
Reversing.
- Appellant was convicted of knowingly selling Jamaica ginger, an intoxicant, to one Harris for beverage purposes. For reversal it is insisted that tbe court erred in refusing to direct an acquittal, and that tbe verdict is flagrantly against the evidence.
The prosecuting witness, Harris, testified that he purchased of the defendant Jamaica ginger for beverage purposes, but stated that he could not say positively whether or not this occurred within twelve months next before the finding of the indictment, but that he' was under the impression it was within that time; that he made the purchase from the defendant while he was employed at the Bull Creek restaurant.
Admitting the sale, the defendant testified positively that it was made more than twelve months before the finding of the indictment, and proved without contradiction that he had not worked at the restaurant for more than a year before the date of the indictment.
While we are not willing to say that the refusal to direct an acquittal was error, since the evidence of Harris for the Commonwealth probably was sufficient to carry the case to the jury under our scintilla rule, we are clearly of the opinion that the verdict is flagrantly against the evidence, since, as already stated, the witnesses agree that the sale was made while defendant was. employed at the Bull Creek restaurant, and it is established without contradiction that he had not been so employed for more than a year next before the date of the indictment.
Wherefore the judgment is reversed, and the cause remanded for another trial consistent herewith.